WOOD, J.
Plaintiff commenced this action to recover a judgment for damages suffered when he was injured in an accident in which the automobile he was driving collided with a truck driven by the defendant Logan and owned by the defendant corporation. The action was tried before the court without a jury and the court found that plaintiff and defendant Logan were driving in a careless and negligent manner and that the combined negligence of both drivers proximately caused the accident.  In this appeal from the judgment in defendants’ favor plaintiff contends that the evidence is insufficient to sustain the trial court’s finding of contributory negligence on the part of plaintiff.
The accident occurred on South San Pedro Street in Los Angeles near the intersection of Thirty-ninth Street. San Pedro Street angles off toward the east at Thirty-ninth Street and then continues straight south, but the street divides at the intersection and a portion of San Pedro Street continues straight across Thirty-ninth Street and becomes known as San Pedro Place. Defendant Logan was driving north on San Pedro Place and intending to continue straight along what becomes San Pedro Street north of Thirty-ninth Street. Plaintiff was- driving south on San Pedro Street and intended to execute a partial left-hand turn to continue south on San Pedro Street to the south of Thirty-ninth Street. Plaintiff’s car and defendant’s truck collided as plaintiff was about to execute the turn. The evidence is conflicting as regards the circumstances of the accident and particularly as to the point at which the collision occurred. Defendant testified that he was driving at all times on the right-hand side of the street. Plaintiff testified that he (plaintiff) was driving down the middle of the street. There was also evidence that plaintiff did not give any signal of his intention to make the turn. The record contains ample evidence to sustain the court’s finding of contributory negligence.
The appeal from the order denying a new trial is dismissed. The judgment is affirmed.
Crail, P. J., and McComb, J., concurred.